Citation Nr: 1041634	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
stapedectomies of the right ear with dizzy spells.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2000 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2009, the Board remanded the claims 
for additional development.

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection, the Board 
has characterized these claims in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  A March 2010 letter informed him 
that his hearing was scheduled for April 2010.  However, in 
correspondence received in April 2010, the Veteran cancelled his 
hearing request.


FINDINGS OF FACT

1.  Since the June 22, 2005 effective date of service connection, 
residuals of stapedectomies of the right ear with dizzy spells 
have been manifested by occasional dizziness.

2.  Since the June 22, 2005 effective date of service connection, 
bilateral hearing loss has been manifested by Level VII hearing 
in the right ear and Level I hearing in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
stapedectomies of the right ear with dizzy spells have not been 
met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.102, 4.87 
Diagnostic Code 6204 (2010).

2.  The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85 Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The Veteran's claim is deemed to have arisen from an appeal of 
the initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  The Veteran was afforded the appropriate VA 
examinations.  Neither the Veteran nor her representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

General Law and Regulations-Higher Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.  

Stapedectomies of the Right Ear With Dizzy Spells

In this case, the RO assigned the initial 10 percent rating for 
the Veteran's residuals of stapedectomies of the right ear with 
dizzy spells pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6204, 
indicating that his disability has been rated as a peripheral 
vestibular disorder.

Under Diagnostic Code 6204, a 10 percent disability evaluation is 
warranted for occasional dizziness.  A 30 percent evaluation is 
warranted for dizziness and occasional staggering.  The note to 
this diagnostic code indicates that objective findings supporting 
the diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned.

A VA treatment record from July 2005 reflects that the Veteran 
did not have vertigo.  Another note from September 2005 reflects 
that the Veteran had vertigo and dizziness since the time of his 
stapedectomy while he was on active duty.

On VA examination in October 2005, the Veteran complained of 
dizzy spells.  It was noted that the Veteran had vertigo three or 
four times per week, and the vertigo could last up to half an 
hour.

A September 2007 letter from L.Z.M., M.D., F.A.C.S., reflects 
that the Veteran continues to have vertigo and imbalance 
sensation.  Dr. M. noted that the Veteran's vertigo followed his 
prior ear surgery.  He recommended that the Veteran undergo 
comprehensive balance testing to determine vestibular function.

On VA examination in March 2008, episodic vertigo was noted.  It 
was further noted that the episodic vertigo had improved with 
vestibular exercises.  An audiologist remarked that the Veteran 
experienced dizziness several times a week since his stapedectomy 
in 2004.  The Veteran noted that he previously experienced severe 
bouts of vertigo with nausea and room spinning but noted that he 
rarely got vertigo.  He said he experienced dizziness whenever he 
performed any type of strenuous activity or bent too quickly.  He 
said that the dizziness would last for seconds to minutes but was 
not accompanied by nausea.

A VA treatment record from March 2009 reflects that the Veteran 
experienced episodic vertigo.

Considering the pertinent evidence, the Board finds that an 
initial rating greater than 10 percent for the Veteran's 
stapedectomies of the right ear with dizzy spells is not 
warranted at any time since the June 22, 2005 effective date of 
the grant of service connection.  The Veteran clearly experiences 
dizziness and vertigo.  However, none of the evidence of record 
indicates that the Veteran experiences occasional staggering, as 
is required for a rating in excess of 10 percent under Diagnostic 
Code 6204.  Neither the VA examiners, Dr. M., nor the Veteran 
himself have indicated that since June 22, 2005, the Veteran 
experiences staggering with his dizziness.  As the residuals of 
stapedectomies of the right ear with dizzy spells are manifested 
by occasional dizziness without staggering, a rating in excess of 
10 percent is not warranted.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for higher rating.  The 
Veteran is not shown to have Meniere's syndrome, a loss of 
auricle, or malignant neoplasm of the ear.  The disability has 
not been shown to involve any factors that warrant evaluation 
under any other provision of VA's rating schedule.


Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To 
evaluate the degree of disability from hearing impairment, the 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI and 
Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).





Records of VA treatment from October 2005 reflect that, on 
audiological testing, pure tone thresholds, in decibels, were as 
follows:


HERTZ




1000
2000
3000
4000
RIGHT
75
55
55
65
LEFT
40
25
20
20

Pure tone threshold averages were 63 decibels (dB) in the right 
ear and 26 dB in the left ear.  Speech discrimination scores were 
76 percent, in the right ear, at 100 dB, and 96 percent in the 
left ear, at 100 dB.  The audiologist found that, as for the 
right ear, the Veteran had severe to moderately severe 
sensorineural hearing loss.  The assessment for the left ear was 
mild to normal sensorineural hearing loss.

A September 2007 letter from L.Z.M., M.D., F.A.C.S., reflects 
that the Veteran had a bilateral conductive hearing loss, worse 
in his right ear.  He had a bone conduction line at the 20 dB 
level.  He had an air conduction line in the left ear at the 45 
to 60 dB level and in the right ear at the approximately 75 dB 
level.  He had a maximal conductive hearing loss in the right 
ear.  Tuning fork testing was consistent with conductive hearing 
loss bilaterally.

Records of VA treatment from March 2008 reflect that, on 
audiological testing, pure tone thresholds, in decibels, were as 
follows:


HERTZ




1000
2000
3000
4000
RIGHT
95
70
70
75
LEFT
50
45
35
30

Pure tone threshold averages were 78 decibels (dB) in the right 
ear and 40 dB in the left ear.  Speech discrimination scores were 
68 percent, in the right ear, at 100 dB, and 96 percent in the 
left ear, at 100 dB.  The audiologist found that, as for the 
right ear, the Veteran had a profound rising to severe mixed 
hearing loss.  The assessment for the left ear was moderate 
rising to mild mixed hearing loss.

The Board notes that the results of the October 2005 and 
March 2008 audiological evaluations reveal an exceptional pattern 
of hearing loss in the right ear.  Application of the findings of 
the October 2005 examination to Table VI reveals Level IV hearing 
in the right ear, which is then elevated to Level V, pursuant to 
38 C.F.R. § 4.86(b), and level I hearing in the left ear.  
Application of the findings of the March 2008 examination to 
Table VI reveals Level VI hearing in the right ear, which is then 
elevated to Level VII, pursuant to 38 C.F.R. § 4.86(b), and level 
I hearing in the left ear.  Nonetheless, application of these 
findings to Table VII corresponds to a noncompensable rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board in no way discounts the difficulties that the Veteran 
experiences as a result of bilateral hearing loss, however, it 
must be emphasized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its determination on 
the basis of the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, 
the Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.1 (2010).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the October 2005 VA examiner specifically noted the 
Veteran's complaint that his situations of greatest difficulty 
were at work as an EMS dispatcher, while in crowds, watching 
television, and on the telephone.  The March 2008 VA examiner 
specifically noted that the Veteran's situations of greatest 
difficulty included hearing in all situations with the exception 
of being in a quiet room and facing the speaker.  Thus, both 
examiners described the functional effects caused by the 
Veteran's hearing disability, and both examination reports 
satisfied the requirements of Martinak.

Final Considerations

The Board has also considered whether the disabilities at issue 
present such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's stapedectomies of the right 
ear with dizzy spells and bilateral hearing loss.  The threshold 
factor for extra-schedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluation for that service-
connected disability is inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability levels and 
symptomatology, and provide for consideration of greater 
disability and symptoms than currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is not 
warranted.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's stapedectomies of the 
right ear with dizzy spells and bilateral hearing loss, pursuant 
to Fenderson, and that the claims for higher ratings must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims for a higher rating, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


	
ORDER

An initial rating in excess of 10 percent for stapedectomies of 
the right ear with dizzy spells is denied.

An initial compensable rating bilateral hearing loss, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


